Citation Nr: 0326693	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  98-01 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of percent 
for 50 percent for the residuals of a post-operative wound 
infection of the right hip.

2.  Entitlement to a disability rating in excess of 
60 percent for osteomyelitis of the right hip.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee.

4.  Entitlement to an effective date prior to March 12, 1997, 
for the grant of the 50 percent rating for the residuals of 
the post-operative wound infection of the right hip.

5.  Entitlement to an effective date prior to March 12, 1997, 
for the grant of the 60 percent rating for osteomyelitis of 
the right hip.

6.  Entitlement to an effective date prior to March 12, 1997, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946.  

These matters come to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
increased the disability rating for the residuals of a post-
operative wound infection of the right hip from 20 to 
30 percent.  The veteran perfected an appeal of the denial of 
a rating in excess of 30 percent.

In a January 1999 rating decision the RO granted service 
connection for osteomyelitis as secondary to the wound 
infection residuals, and assigned a 10 percent rating for the 
additional disorder.  Although the veteran did not separately 
perfect an appeal of the rating assigned for osteomyelitis, 
that issue has been included in subsequent supplemental 
statements of the case as an issue on appeal, and the veteran 
was informed that the issue was on appeal to the Board.  The 
Board finds, therefore, that the issue of the rating assigned 
for osteomyelitis is considered to be a component of the 
veteran's appeal of the rating assigned for the right hip 
disability, and that the issue is properly before the Board.  
See Buckley v. West, 12 Vet. App. 76, 81 (1998) (the Board 
has jurisdiction of all issues reasonably raised from the 
radix of the notice of disagreement).

The veteran's appeal was previously before the Board in 
February 2000, at which time the Board remanded the case to 
the RO for additional development.  While the case was 
pending at the RO, in a January 2002 rating decision the RO 
increased the rating for osteomyelitis from 10 to 60 percent 
and increased the rating for the residuals of the wound 
infection from 30 to 50 percent.  The RO also granted 
entitlement to a total disability rating based on individual 
unemployability.  The RO assigned an effective date of March 
12, 1997, for the increased ratings and the total rating 
based on unemployability.  The veteran perfected an appeal of 
the effective dates assigned for the increased ratings and 
the total rating.

In a subsequent January 2002 rating decision the RO also 
denied entitlement to service connection for degenerative 
joint disease of the left knee.  The veteran also perfected 
an appeal of that decision.  

The development requested in the Board's February 2000 remand 
has been completed, and the case is once again before the 
Board for review.  The issue of entitlement to an effective 
date prior to March 12, 1997, for the assignment of the 
increased ratings and the total rating based on 
unemployability will be addressed in the remand portion of 
this decision.

In a March 2000 statement the veteran indicated that he was 
claiming entitlement to compensation benefits for the 
degenerative joint disease in the left knee based on the left 
knee disability having resulted from VA treatment in January 
1951.  The RO has not yet adjudicated this issue, and it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The residuals of a post-operative wound infection of the 
right hip are manifested by severe degenerative joint disease 
in the hip, with limited range of motion and functional 
limitations that are the equivalent of ankylosis of the hip 
at a favorable angle.  The current level of disability in the 
right hip is offset by the degree of disability due to 
osteoarthritis in the right hip that existed prior to the VA 
surgical treatment that established the basis for the grant 
of compensation for the right hip disability.

3.  Osteomyelitis of the right hip is manifested by frequent 
episodes of infection with constitutional symptoms, but 
without evidence of a long history of intractability and 
debility, anemia, amyloid liver changes, or other continuous 
constitutional symptoms.

4.  The service-connected right hip disabilities have caused 
an increase in the amount of disability due to the 
degenerative joint disease of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the residuals of a post-operative wound infection of the 
right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.358, 4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5250, 5251, 5252 (2002).

2.  The criteria for an evaluation in excess of 60 percent 
for osteomyelitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Code 5000 (2002).

3.  Aggravation of the degenerative joint disease of the left 
knee is proximately due to or the result of the service-
connected osteomyelitis and post-operative wound infection of 
the right hip.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for degenerative joint disease in the left knee 
because the left knee disability was caused by the same 
injury that resulted in his right hip disability.  As an 
alternative, he contends that the degenerative joint disease 
in the left knee was caused by the right hip disability.  He 
has also asserted that he is entitled to a 100 percent rating 
for osteomyelitis in the right hip because the disorder has 
resulted in anemia and continuous constitutional symptoms.  
In addition, he contends that he is entitled to a higher 
rating for the residuals of the wound infection because he 
has great difficulty ambulating because of the right hip 
disability.

I.  The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation do not apply to the 
veteran's claims.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 
2002); 38 C.F.R. § 3.159 (2002).  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
if the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the Board should apply the 
version of the law or regulation that is more favorable to 
the veteran.  The Court relied on this holding in Holliday v. 
Principi, 14 Vet. App. 280 (2001), in determining that all 
provisions of the VCAA are applicable to all claims pending 
on the date of enactment of the VCAA.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has overruled the Court's holding in 
Karnas.  The Federal Circuit held that Section 3a of the 
VCAA, which pertains to VA's duty to notify a claimant of the 
evidence needed to substantiate a claim and to assist the 
claimant in obtaining that evidence, are not retroactively 
applicable to claims pending when the VCAA was enacted on 
November 9, 2000.  Kuzma v. Principi, No. 03-7032, slip op. 
at 4 (Fed. Cir. Aug. 25, 2003).

In this case, the veteran's claim for an increased rating for 
the right hip disabilities was filed in March 1997, and his 
claim for service connection for a left knee disorder was 
filed in July 1999, prior to enactment of the VCAA.  The 
Board finds, therefore, that the VCAA is not applicable to 
the veteran's claims.

Although the VCAA is not applicable to the veteran's claims, 
the statute and regulation in effect prior to November 2000 
required VA to assist the veteran in the development of his 
claims.  See 38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998); 38 C.F.R. 
§ 3.159 (1996).  The relevant evidence consists of VA 
treatment records; the reports of VA examinations in April 
1997, February 1998, August 1999, August 2000, and February 
2001; and the veteran's statements and testimony.  The 
veteran has not alluded to the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claims and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case.

II.  Standard of Proof

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  The Federal Circuit has held that 
"when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

III.  Increased Rating Claims

A.  Procedural Background

The record shows that the veteran fractured the neck of the 
right femur in a plane crash in December 1950 and underwent 
open reduction and internal fixation using a Smith-Peterson 
nail in January 1951.  He did relatively well until 1956, 
when he began experiencing right hip pain.  He was admitted 
to a VA hospital in August 1958 to have the hardware removed.  
An X-ray was obtained prior to the surgery, which showed 
considerable post-traumatic osteoarthritis in the right hip.  
Due to complications the internal hardware was not removed 
and the veteran developed a significant infection in the soft 
tissues and bone of the surgical wound.  The hardware was 
eventually removed in January 1959.  Thereafter, the veteran 
experienced episodes of right hip pain and fever that were 
determined to be due to osteomyelitis.  

In a May 1995 rating decision, the RO awarded compensation 
under 38 U.S.C.A. § 1151 for the additional disability 
resulting from the wound infection involving the right hip.  
The RO then assigned a 20 percent rating for the right hip 
disability, effective in December 1994, pursuant to 
Diagnostic Code 5255.  The RO determined that the entire 
right hip disability met the criteria for a 30 percent 
evaluation for malunion of the femur with marked hip 
disability, but then deducted 10 percent for the 
osteoarthritis of the right hip which pre-existed the August 
1958 surgery.  

In March 1997 the veteran filed a claim for increased 
compensation benefits for the right hip disability.  In an 
August 1997 rating decision, the RO granted an increased 
evaluation to 30 percent for the residuals of the post-
operative wound infection of the right hip, effective in 
March 1997.  The RO also revised the diagnostic code under 
which the right hip disability was evaluated.  Although the 
disability was previously evaluated as impairment of the 
femur under Diagnostic Code 5255, in the August 1997 rating 
decision the RO evaluated the disability (the primary 
manifestation of which was severe degenerative joint disease) 
under Diagnostic Code 5000 for osteomyelitis, with a parallel 
citation to Diagnostic Code 5252 for limitation of flexion of 
the thigh.  The RO determined that the disability met the 
criteria for the maximum 40 percent rating available pursuant 
to Diagnostic Code 5252 based on limitation of motion, but 
again deducted 10 percent for the osteoarthritis in the hip 
that existed prior to the August 1958 surgery.

In a January 1999 rating decision, the RO denied an 
evaluation in excess of 30 percent for the post-operative 
wound infection, but assigned a separate 10 percent rating 
for osteomyelitis.  In the January 2002 rating decision, the 
RO increased the rating for the residuals of the post-
operative wound infection to 50 percent, and increased the 
rating for osteomyelitis to 60 percent, both of which became 
effective in March 1997.  The RO also awarded a total 
disability rating based on individual unemployability, 
effective in March 1997.  Thus, the issues before the Board 
include (1) entitlement to an evaluation in excess of 50 
percent for the residuals of a post-operative wound infection 
of the right hip, and (2) entitlement to an evaluation in 
excess of 60 percent for osteomyelitis.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).



B.  Factual Background

VA outpatient treatment records show that the veteran was 
seen for complaints of right hip pain in 1996 and 1997.  
Radiographs taken in September 1996 revealed a severe 
deformity of the right hip, severe degenerative changes, 
sclerosis, joint space narrowing, and flattening of the 
femoral head, as well as spurring and subchondral cysts.  
These findings were assessed as severe degenerative changes.  
The records also show a history of osteomyelitis with 
recurrent fevers and malaise, which occurred frequently and 
generally resolved spontaneously after three to four days of 
antibiotic treatment.  The VA treatment records indicates 
that the veteran has received ongoing treatment for the right 
hip disability, which consists primarily of pain medication 
and antibiotics.

The veteran underwent a VA orthopedic examination in April 
1997, at which time he reported that his current symptoms 
included decreased range of motion of the right hip and 
constant discomfort which increased with activities.  He said 
he had difficulty bending, that he had to lean to the left 
when picking objects up off the floor, that he could not tie 
his right shoe, and that he could not cross his legs in the 
sitting position.  He reported infrequent, periodic drainage 
from the right hip in the past and that he had been treated 
with Keflex for suspected recurrent osteomyelitis.  
Objectively, the examiner observed that the veteran walked 
with a marked limp on the right side.  The right hip showed 
no swelling, angulation, false motion or deformity, except 
for two well healed scars.  There was no redness, drainage, 
or warmth about the right hip.  The right lower extremity was 
approximately 1/2 inch to 3/8 inch shorter than the left.  
Range-of-motion testing of the right hip showed 30 degrees of 
flexion, less than five degrees of extension, 10 degrees of 
abduction and adduction, and essentially no internal or 
external rotation.  X-rays revealed severe degenerative joint 
disease of the right hip with essentially no joint space, 
marked deformity of the acetabulum and femoral head with 
heterotopic bone, and a distorted architectural structure of 
the bone in the region of the intertrochanteric region.  The 
examiner concluded with a diagnosis of severe degenerative 
arthritis with a history of episodic recurrent osteomyelitis 
of the right hip - none currently. 

The same VA examiner evaluated the veteran in February 1998 
to determine whether there was any evidence of osteomyelitis.  
The examiner noted that the veteran developed a draining 
sinus track of the right thigh just below the hip region 
following the complete healing of the wound in 1958.  He 
noted that the wound eventually stopped draining and healed 
over.  Nevertheless, the veteran reported periodic draining, 
with the most recent episode one year previously.  The 
veteran reported taking Keflex when he began to feel 
increased discomfort in his hip accompanied by a low-grade 
fever.  

On physical examination, the veteran's right hip exhibited 30 
degrees of flexion and no internal or external rotation.  
Radiographs again revealed a severely distorted acetabulum 
and femoral head with essentially no joint space.  Laboratory 
data was normal.  The examiner's diagnostic assessment was 
(1) severe degenerative joint disease of the right hip, and 
(2) history of chronic osteomyelitis of the right hip with 
episodic flare-ups of symptoms.  The examiner also commented 
that a review of the claims file revealed a pattern not 
unusual for osteomyelitis of a major joint, with episodic 
flare-ups involving fever and joint pain requiring oral 
antibiotic therapy.  The examiner concluded that it was more 
likely than not that the veteran has chronic osteomyelitis of 
the right hip with infrequent flare-ups of symptoms. 

The veteran and his wife testified at a videoconference 
hearing in July 1999.  He stated that he experienced flare-
ups of osteomyelitis approximately twice a month, which he 
treated with Keflex.  The veteran's wife testified that she 
began noticing mood swings in the veteran shortly after the 
surgery in 1958, which she attributed to the infection.  She 
also stated that right hip pain made it difficult for him to 
get out of a chair, get in and out of a car, sit in a booth 
at a restaurant, bend over to tie his shoes, climb stairs, 
and repair things around the house.  The veteran's 
representative indicated that the veteran took iron pills for 
anemia.  

At an August 1999 VA examination, the veteran reported 
recurrent episodes involving fever as well as swelling and 
drainage of the right hip approximately two to three times a 
year, with the most recent episode in the fall of 1998.  The 
examiner found that the hip was quite stiff and that the 
right lower extremity was approximately one inch shorter than 
the left.  The veteran said he was still able to function 
around the house, such as performing yard work and gardening, 
but that he had to be careful ambulating because his gait was 
still clumsy.  

A physical examination revealed that he walked with a limp 
and wore a one-inch shoe lift on the right.  His right hip 
was fixed in external rotation.  Range-of-motion testing 
showed rotation from 30 to 45 degrees, flexion to 30 degrees 
past the supine position, and abduction and adduction to 10 
degrees in the supine position.  Motor strength in the right 
hip was 5/5.  The wound showed no evidence of drainage, 
induration, swelling, erythema, or unusual tenderness.  X-
rays of the right hip revealed advanced degenerative changes 
with a coax-magna type of deformity, loss of joint space, and 
cystic and sclerotic changes in the acetabulum and femoral 
head.  The femoral neck was resorbed and essentially absent; 
however, there was no evidence of nonunion or infection.  The 
examiner's impression was (1) advanced degenerative changes 
of the right hip, and (2) history compatible with probable 
chronic osteomyelitis with periodic flare-ups, with no 
evidence of activity at this time. 

The veteran was treated by VA on several occasions in 2000 
for complaints of right hip pain.  His treatment provider 
noted in March 2000 that he walked with a steady gait with 
the help of a cane.  An August 2000 treatment record 
documented the veteran's complaints of pain in his right 
lower extremity, especially his hip.  The veteran denied any 
fever and did not believe that his osteomyelitis was 
currently active.  A physical examination revealed that the 
right hip had 30 degrees of flexion and no internal or 
external rotation.  The diagnosis was exacerbation of right 
lower extremity pain from degenerative changes resulting from 
remote trauma.  The veteran was also seen at the emergency 
room in September 2000 for a flare-up of osteomyelitis which 
involved increased right hip pain and a fever.

An August 2000 VA examination report indicates that the 
veteran had been gainfully employed as a plumber until 
fifteen years previously, when he had to stop working due to 
right hip pain and limitation of motion.  On physical 
examination, the right hip demonstrated markedly decreased 
range of motion, with 10 degrees of flexion, five degrees of 
abduction, and minimal adduction.  An external rotation 
contracture of the right hip was present at about 20 degrees, 
with no additional internal rotation.  He was able to rotate 
his right hip about 10 degrees.  Significant pain was present 
with any motion, especially at the extremes of motion.  
Strength in the right lower extremity was 4/5.  The right 
lower extremity was approximately 11/2 to 13/4 inches shorter 
than the left.  Radiographs revealed a marked amount of 
hypertrophic bone at the right femoral neck and head; 
displacement of the neck superiorly in reference to the 
femoral head itself; flattening of the femoral head, which 
contributed to the leg length discrepancy; and minimal, if 
any, joint space.  The diagnostic assessment included post-
traumatic avascular necrosis of the right femoral head with 
marked osteoarthritis and a history of possible chronic 
osteomyelitis.  The examiner also concluded that the veteran 
was not employable due to his disability.  The examiner 
further added that there was no evidence of recurrent 
infection at the time of examination. 

An October 2000 VA treatment record indicates that the 
veteran experienced an exacerbation of osteomyelitis in 
September 2000.  The infection was treated with antibiotics, 
and then resolved.  Examination revealed range of motion in 
the right hip of flexion to 30 degrees, with no internal or 
external rotation, and shortening of the right lower 
extremity.  The treating physician then entered diagnoses of 
chronic osteomyelitis with a recent flare, improved, and 
severe degenerative joint disease of the right hip.  The 
physician stated that the veteran had had at least one flare 
up of osteomyelitis in the previous five years, of which he 
was aware, which had occurred in September.  He was unable to 
state that there was evidence of a definite involucrum or 
sequestrum, but that it could be argued that the veteran had 
had frequent episodes of osteomyelitis, with constitutional 
symptoms (fever).  He further stated that the veteran had 
exacerbations at least once a year with constitutional 
symptoms, which responded to antibiotic therapy.  He did not 
describe any evidence of debility, anemia, liver changes, or 
any constitutional symptom other than fever.

The veteran was again evaluated in a February 2001 VA 
examination.  At that time, the examiner noted that the 
veteran's right hip disability had not changed from the prior 
examination, although he now walked with an antalgic limp.  
The assessment included continued right hip pain, avascular 
necrosis of the right femoral head, and significant 
destructive changes of the right hip joint.  The examiner 
noted that the hip joint was completely obliterated, with 
significant heterotopic ossification and bony ankylosis.  The 
examiner explained that these problems were all related to 
the original fracture and complicated by the infection after 
removal of hardware.  The examiner stated that the veteran 
would continue to have episodes of infection.  Although the 
examiner had not seen the veteran following an acute episode, 
he noted that the veteran's treating VA physician suspected 
that he suffered from recurrent osteomyelitis.  The examiner 
indicated that this was a chronic condition but that the 
veteran was not affected all of the time and that he had not 
developed a recurrent sinus tract.  

According to the VA treatment records, the veteran's 
physician found in August 2001 that the range of motion of 
the hip was the same as that documented in October 2000, 
which the physician characterized as markedly decreased but 
not ankylosed.

The veteran and his wife also testified at a hearing held 
before the undersigned in March 2003.  Their testimony, 
however, primarily involved his appeal of the effective 
dates.  Their remaining testimony merely reiterated testimony 
presented at the prior hearing.  

C.  Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2002).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the hip 
is considered a major joint.  38 C.F.R. § 4.45 (2002).

D.  Post-operative Wound Infection of the Right Hip

The veteran claims that his post-operative wound infection of 
the right hip is more severely disabling than reflected in 
the currently assigned 50 percent evaluation.  He also 
contends that the overall rating should not be reduced for 
any pre-existing osteoarthritis in the hip.  For the reasons 
set forth below, the Board finds that the criteria for a 
rating in excess of 50 percent for the residuals of the wound 
infection are not met.  

As previously stated, with assignment of the 30 percent 
rating in August 1997 the RO evaluated the wound residuals as 
osteomyelitis under Diagnostic Code 5000, with a parallel 
citation to Diagnostic Code 5252.  The RO did not, however, 
base the rating on any of the criteria for osteomyelitis, but 
assigned the rating based on limitation of motion.  Although 
the RO did not, in any of the rating decisions of record, 
expressly find that the severe degenerative joint disease in 
the right hip was a residual of the wound infection resulting 
from the August 1958 surgery, the rating for the wound 
residuals has been based on the existence and severity of the 
degenerative changes.  For the purpose of determining the 
appropriate rating, therefore, the Board will consider the 
diagnostic codes pertaining to degenerative arthritis.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5251 provides a single 10 percent rating for 
limitation of extension of the thigh to five degrees.  
Diagnostic Code 5252, which pertains to limitation of flexion 
of the thigh, provides a maximum 40 percent rating if flexion 
of the thigh is limited to 10 degrees, and a 30 percent 
rating if limited to 20 degrees.  38 C.F.R. § 4.71a (2002).  

Although the rating has been reduced by 10 percent due to the 
degenerative arthritis in the right hip that existed prior to 
the August 1958 surgery, the veteran has been awarded the 
maximum rating available based on limitation of motion of the 
hip.  A higher evaluation based on the criteria shown for 
Diagnostic Codes 5251 and 5252 is not, therefore, applicable.

The VA examiner in February 2001 found, based on X-ray 
studies, that the right hip joint was completely obliterated, 
with significant heterotopic ossification and bony ankylosis.  
Physical examination, however, continued to show movement in 
the joint, in that the veteran's physician found in August 
2001 that the range of motion in the hip was the same as that 
shown in October 2000, which was 30 degrees of flexion.  In 
increasing the rating from 30 to 50 percent in January 2002, 
the RO expressly found that the right hip was not ankylosed, 
but found that the higher rating available under Diagnostic 
Code 5250 was warranted due to the increased functional 
limitations in the joint due to pain.  The RO assigned a 
60 percent rating for favorable ankylosis, which was then 
reduced by 10 percent due to the pre-existing hip impairment.

The Court has specifically held that ankylosis means 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 91 (27th ed. 1998)); see also Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF 
MEDICINE, NURSING, AND ALLIED HEALTH  68 (4TH ed 1987).  Thus, 
ankylosis, by definition, means "immobility" or "no 
motion."  

Pursuant to Diagnostic Code 5250, a 90 percent rating applies 
for ankylosis of the hip that is extremely unfavorable, with 
the foot not reaching the ground and requiring the use of 
crutches.  A 70 percent rating is applicable for intermediate 
ankylosis, and the disability is rated at 60 percent for 
favorable ankylosis, meaning the joint is fixed in flexion at 
an angle between 20 and 40 degrees, and slight abduction or 
adduction.  38 C.F.R. § 4.71a (2002).

In order to support a disability rating in excess of 
60 percent based on ankylosis, the evidence would need to 
show that the right hip joint is ankylosed in at least an 
intermediate position.  The evidence does not show that the 
hip joint is ankylosed, in that examination in August 2001 
showed flexion of 30 degrees in the joint.  The Board finds, 
therefore, that the criteria for an evaluation in excess of 
60 percent based on ankylosis are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that in addition to marked limitation of motion in the 
hip, the residuals of the wound infection include pain, 
weakness, and lack of endurance.  The additional functional 
limitations were, however, considered by the RO in assigning 
the 60 percent rating under Diagnostic Code 5250.  In the 
absence of actual ankylosis of the right hip, the Board also 
finds that the additional functional limitations are 
compensated by the 60 percent (resulting 50 percent) rating 
that has been assigned pursuant to Diagnostic Code 5250.

As previously stated, the veteran contends that the rating 
assigned for the residuals of the wound infection should not 
be reduced for any pre-existing impairment in the right hip.  
In accordance with 38 C.F.R. § 3.358, which is the regulation 
pertaining to compensation awarded due to disability arising 
from VA treatment, compensation is only payable for any 
additional disability resulting from VA treatment.  38 C.F.R. 
§ 3.358(a) (1997).  The hospital summary documenting the 
surgery that the veteran underwent at the VA medical center 
in August 1958 shows that prior to the surgery to remove the 
hardware, an X-ray showed a considerable amount of post-
traumatic osteoarthritis in the hip.  Based on this finding, 
the right hip had a 10 percent disability prior to the 
surgery, in that a 10 percent rating would have applied 
pursuant to Diagnostic Code 5003.  The degree of pre-existing 
disability is, therefore, properly subtracted from the 
currently assigned 60 percent rating, resulting in an actual 
rating of 50 percent.

The veteran also contends that the disability rating should 
not be reduced because he had no disability in the hip prior 
to his initial treatment by VA, which occurred in January 
1951.  The evidence shows that the veteran incurred the 
fracture to the right femur in an airplane crash in December 
1950, which did not occur in service, and that he was 
initially hospitalized by VA in January 1951 for treatment of 
the fracture.  He was not, however, awarded compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for any increase in 
disability arising from the January 1951 treatment, in that 
the evidence does not show that any increase in disability 
then occurred.  He was awarded compensation benefits due to 
the complications arising from the surgery in August 1958, so 
that the status of the right hip disability prior to the 
August 1958 surgery is determinant of the pre-existing 
disability.  As shown above, the medical evidence clearly 
shows that osteoarthritis in the right hip existed prior to 
the August 1958 surgery.

In summary, the evidence does not show that the criteria for 
a rating in excess of 60 percent are met under any of the 
diagnostic codes applicable to the residuals of the post-
operative wound infection.  In addition, the overall rating 
that is applicable for the residuals of the wound infection 
is properly reduced by 10 percent due to the osteoarthritis 
in the right hip that existed prior to the August 1958 VA 
treatment.  For these reasons the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to a higher rating for the residuals of the post-
operative wound infection of the right hip.

E.  Osteomyelitis

As previously stated, the veteran contends that he is 
entitled to a 100 percent rating for osteomyelitis because he 
has recurring episodes of infection with constitutional 
symptoms.  For the reasons that will be explained below, 
however, the Board finds that the requirements for a rating 
in excess of 60 percent are not met.

Osteomyelitis is rated under DC 5000, which provides a 60 
percent evaluation when there are frequent episodes of 
osteomyelitis with constitutional symptoms.  A 100 percent 
evaluation is provided for acute, subacute or chronic 
osteomyelitis of the pelvis, vertebrae, or extending into 
major joints, or with multiple localization or with a long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.  
38 C.F.R. § 4.71a, DC 5000.

The evidence shows that the veteran suffers from chronic 
osteomyelitis of the right hip with episodic recurrences.  
Although he stated at one point in time that these 
recurrences happened two or three times a week, or twice a 
month, he later stated that they occur two or three times a 
year.  The February 1998 VA examiner specifically 
characterized the flare-ups as "infrequent," and the 
examiner in August 1999 noted that the episodes occurred only 
two to three times a year.  According to the VA treatment 
records, the episodes occur no more frequently than two or 
three times a year.  The Board finds, therefore, that the 
preponderance of the evidence indicates that the 
osteomyelitis occurs approximately two to three times a year.

Pursuant to 38 C.F.R. § 4.45, the hip is a major joint.  The 
veteran does, therefore, have recurring osteomyelitis in a 
major joint.  The veteran's physician stated in the October 
2000 treatment record that he experiences constitutional 
symptoms with each episode of osteomyelitis, in the form of a 
fever.  That finding was relied upon in awarding the 
60 percent rating, the criteria for which consist of frequent 
episodes with constitutional symptoms.

In order to meet the criteria for a 100 percent schedular 
rating, the evidence would have to show that the 
osteomyelitis is manifested by a long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms.  38 C.F.R. 
§ 4.71a, DC 5000.  According to the medical evidence, each 
recurrence of osteomyelitis resolves within days with rest 
and the use of antibiotics.  The osteomyelitis is not, 
therefore, intractable.  

In addition, the medical evidence does not show that the 
osteomyelitis has resulted in debility, in that the veteran 
continues to maintain an active lifestyle, although limited 
by the degenerative joint disease in the right hip.  He has 
not required any hospitalization for the osteomyelitis in the 
time period relevant to his current claim, which would be 
indicative of the debilitating effects of the disease; he 
treats most of the recurrences himself, without consulting 
his physician.

The veteran has asserted that he takes an iron supplement due 
to the anemia caused by the osteomyelitis.  Although he has 
been prescribed other vitamin and mineral supplements due to 
multiple health problems, a careful review of his extensive 
VA treatment records fails to reveal any clinical or 
laboratory findings related to anemia; his documented medical 
history does not include a finding of anemia; his list of 
medications does not include any iron supplements; and none 
of the VA examinations resulted in the conclusion that he is 
anemic due to any cause.  The Board finds, therefore, that 
the veteran's assertions are not credible, and that the 
osteomyelitis is not manifested by anemia.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).

None of the medical evidence shows that the veteran has 
suffered any liver changes, due to the osteomyelitis or any 
other cause.  In addition, although he has recurring 
constitutional symptoms (a fever) with each episode of 
osteomyelitis, the evidence does not establish that any 
constitutional symptom is continuous.  According to the 
evidence, the fever resolves with rest and the use of 
antibiotics.

The veteran submitted a number of treatises pertaining to the 
causes, manifestations, and treatment of osteomyelitis.  That 
evidence is not, however, relevant to the evaluation of the 
severity of his osteomyelitis, in that the evidence does not 
provide any information specific to his disability.

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder, including pain, 
weakness, limitation of motion, and lack of strength, speed, 
coordination or endurance.  Spurgeon, 10 Vet. App. at 194.  
Osteomyelitis is not, however, evaluated based on limitation 
of motion, and incorporates all of the functional limitations 
due to the disorder.  Consideration of the functional 
limitations does not, therefore, result in a higher rating.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).

For the reasons shown above the Board finds that the criteria 
for a 100 percent rating for osteomyelitis are not met.  The 
preponderance of the evidence is, therefore, against the 
claim of entitlement to a disability rating in excess of 
60 percent for osteomyelitis.

IV.  Service Connection for Degenerative Joint Disease of the 
Left Knee

The veteran has presented two theories concerning his claim 
for service connection for degenerative joint disease of the 
left knee.  He claims that the disability was either incurred 
in service, or caused by the service-connected osteomyelitis 
and residuals of the post-operative wound infection of the 
right hip.

A.  Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (2002).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  The Court 
defined "disability" in this context as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing in the 
absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).  

B.  Direct Service Connection

The medical evidence shows that the veteran has degenerative 
joint disease in the left knee.  His claim is, therefore, 
supported by a current medical diagnosis of disability.  For 
the reasons that will be explained below, however, the Board 
finds that an injury to the left knee did not occur during 
active service, and that the medical evidence does not 
indicate that the degenerative joint disease is related to an 
in-service injury.  Hickson, 12 Vet. App. at 253.

The veteran served on active duty from December 1943 to April 
1946.  His service medical records make no reference to any 
complaints or clinical findings pertaining to the left knee.  
Instead, the record shows that he fractured the left patella 
and the left tibial tubercle in an airplane crash in December 
1950.  The crash occurred while he was receiving flight 
training, for which he received educational benefits from VA 
under Public Law 78-346.  He claimed entitlement to VA 
compensation benefits for the injuries incurred in the plane 
crash, on the basis that compensation should be payable 
because he was receiving benefits under Public Law 78-346 
when the crash occurred.  In October 1958 the RO informed the 
veteran that he was not eligible for compensation benefits 
for the injuries resulting from the plane crash, including 
the left knee fractures, because the statute did not 
authorize entitlement to compensation benefits.  

The medical evidence indicates that the veteran subsequently 
developed degenerative joint disease in the left knee.  The 
examiner in August 2000 provided the opinion that the 
degenerative joint disease in the left knee was caused by the 
injury to the knee in December 1950.  Although the examiner 
apparently believed that the plane crash occurred while the 
veteran was on active duty, that is not shown to be the case.  
Nevertheless, his opinion is probative of the degenerative 
joint disease having been caused by the injuries incurred in 
the plane crash.

None of the remaining medical evidence indicates that the 
degenerative joint disease in the left knee is etiologically 
related to an injury that occurred while the veteran was on 
active duty.  The veteran has not presented any evidence, 
including his own statements, showing that an injury to the 
knee occurred during his only period of active service from 
December 1943 to April 1946.  The Board finds, therefore, 
that the preponderance of the evidence shows that the 
degenerative joint disease in the left knee is not related to 
an in-service injury.

C.  Secondary Service Connection

The veteran also contends that the left knee disability was 
caused by the altered gait that resulted from the right hip 
disability.  The VA examiner in August 1999 provided the 
opinion, however, that the arthritis in the left knee was not 
caused by the right hip disability.  As shown above, the VA 
examiner in August 2000 attributed the degenerative joint 
disease of the left knee to the injury incurred in the plane 
crash in December 1950, not the right hip disability.

The only evidence of record indicating that the degenerative 
joint disease of the left knee was caused by the right hip 
disability consists of the veteran's statements.  As a lay 
person the veteran is competent to provide evidence of 
observable symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  He is not, however, competent to provide evidence of 
a medical diagnosis, or to relate a disorder to a given 
cause.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not, therefore, probative of a nexus between 
the degenerative joint disease in the left knee and the 
service-connected right hip disability.  

In summary, the probative evidence of record indicates that 
the degenerative joint disease in the left knee was caused by 
the fractures incurred in the December 1950 plane crash, not 
the right hip disability.  For these reasons the Board finds 
that the preponderance of the evidence shows that the 
degenerative joint disease in the left knee is not 
proximately due to or the result of the service-connected 
right hip disability, and that service connection for the 
left knee disorder as secondary to the right hip disability 
is not warranted.

Although the evidence shows that the right hip disability did 
not cause the degenerative joint disease in the left knee, 
the examiner in August 1999 found that "the problems of the 
right hip and leg make his left knee more difficult to use, 
and contribute to his increased fatigability."  In addition, 
the examiner in August 2000 found that some of the veteran's 
left knee pain was due to favoring the right lower extremity 
due to the right hip disability.  In accordance with the 
Court's holding in Allen, the Board finds that the veteran is 
entitled to compensation for the degree of increased 
disability in the left knee that is due to the service-
connected right hip disability.  Because the Board has 
determined that this disability was aggravated and not caused 
by the service-connected right hip disability, the veteran 
may be compensated for only that degree of disability, and no 
more, that is over and above the level of disability that 
would exist in the absence of the aggravation.  




ORDER

The claim of entitlement to an evaluation in excess of 50 
percent for residuals of a post-operative wound infection of 
the right hip is denied.

The claim of entitlement to an evaluation in excess of 60 
percent for osteomyelitis of the right hip is denied.

Entitlement to compensation benefits for the degree of 
increased disability in the left knee that is due to the 
right hip disability is granted.


REMAND

As shown above, the Board determined that the provisions of 
the VCAA are not applicable to the veteran's claims for 
increased ratings and service connection because those claims 
were submitted prior to enactment of the VCAA in November 
2000.  The veteran's appeal of the effective dates assigned 
for the 50 percent rating for the residuals of the wound 
infection, the 60 percent rating for osteomyelitis, and the 
total rating based on unemployability was, however, submitted 
in April 2002, after enactment of the VCAA.  The notice and 
duty to assist provisions of the VCAA are, therefore, 
applicable to the claim for earlier effective dates.  See 
Huston v. Principi, 17 Vet. App. 195, 202 (2003) (the 
provisions of the VCAA are applicable to claims for earlier 
effective dates).  The veteran has not, however, been 
informed of the evidence needed to substantiate his claim for 
earlier effective dates.

These issues are REMANDED to the RO for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
is completed.  See also Disabled American 
Veterans, et. al., v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1346-47 
(Fed. Cir. 2003); 38 C.F.R. § 3.159 
(2002).

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                        
____________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

